Name: Commission Regulation (EEC) No 2391/87 of 3 August 1987 setting and amending monetary compensatory amounts for certain products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/24 Official Journal of the European Communities 7. 8 . 87 COMMISSION REGULATION (EEC) No 2391/87 of 3 August 1987 setting and amending monetary compensatory amounts for certain products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, drachma, the Spanish peseta and the Portuguese escudo, calculated on the basis of rates during the reference period 1 to 7 July 1987 ; Whereas the monetary compensatory amounts given in Part 8 of Annex I to this Regulation were calculated in accordance with the version of Article 5 of Regulation (EEC) No 3153/85 introduced by Regulation (EEC) No 2390/87 ; whereas as regards goods coming under subheading 19.08 of the Common Customs Tariff, with a view to harmonizing the rules of calculation, the mone ­ tary compensatory amount should be drawn up and a flat-rate reduction of 10 % should be applied to the monetary compensatory amount applicable to the basic products concerned ; Whereas the relevant management committees have not delivered opinions within the time limits set by their Chairmen, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were set by Commis ­ sion Regulation (EEC) No 1956/87 (3), as last amended by Regulation (EEC) No 2305/87 (4) ; Whereas Council Regulation (EEC) No 1 678/85 (*), as last amended by Regulation (EEC) No 1953/87 ( ®), fixed the conversion rates to be applied in agriculture ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the absence of monetary compensatory amounts for certain products has led to a disturbance in trade because of recent developments both on the currency market and on the markets of the products concerned ; whereas monetary compensatory amounts should there ­ fore be introduced for the products in question, i.e. for olive oil and certain products covered by Council Regula ­ tions (EEC) No 426/86 P) and (EEC) No 3033/80 (8) ; 1 . Part 8 of Annex I to Regulation (EEC) No 1956/87 is replaced by that given in Annex I to this Regulation . 2. Parts 9 and 10 of Annex I to this Regulation are added to Annex I to Regulation (EEC) No 1956/87. 3. Annex II to Regulation (EEC) No 1956/87 is replaced by Annex II to this Regulation.Whereas Commission Regulation (EEC) No 3153/85 0, as amended by Regulation (EEC) No 2390/87 (10), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 2 ( 1 ) of that Regulation the monetary compensatory amounts are, for the pound sterling, the Italian lira, the Greek Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 September 1987 subject to adjustment of the monetary compensatory amounts in line with changes in the exchange rates indicated in Article 5 (2) of Regulation (EEC) No 1677/85. ') OJ No L 164, 24. 6 . 1985, p. 6 . 2) OJ No L 182, 3 . 7 . 1987, p. 1 . 3) OJ No L 187, 6 . 7. 1987, p. 3 . 4) OJ No L 212, 3 . 8 . 1987, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . 6) OJ No L 185, 4. 7 . 1987, p. 68 . ^ OJ No L 49, 27 . 2. 1986, p. 1 . 8) OJ No L 323, 29 . 11 . 1980 , p. 1 . 9) OJ No L 310, 21 . 11 . 1985, p. 22 . 10) See page 22 of this Official Journal . 7. 8 . 87 Official Journal of the European Communities No L 218/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1987. For the Commission Frans ANDRIESSEN Vice-President No L 218/26 Official Journal 6f the European Communities 7. 8 . 87 ANNEX I PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany DM/100 kg Netherlands Fl/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg United Kingdom £/ 100 kg Ireland £ Irl/100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Spain Pta/100 kg Portugal Esc/ 100 kg 17.04 B I 0 0 4,516 0 0 0 1 378,1 0 0 17.04 B II 0 0 5,079 0 0 0 1 550,2 0 0 17.04 D I a) 0 0 3,648 0 0 0 1 113,2 0 0 17.04 D I b) 1 0 0 2,296 0 0 0 700,7 0 0 17.04 D I b) 2 0 0 3,273 0 0 0 998,8 0 0 17:04 D I b) 3 aa) 0 0 4,250 0 0 0 1 297,0 0 0 ' 17.04 D I b) 3 bb) 0 0 4,326 0 0 0 1 320,2 0 0 17.04 D I b) 4 0 0 5,081 0 0 0 1 550,5 ¢ 0 * 0 17.04 D I b) 5 0 0 5,470 0 0 0 1 669,6 0 0 17.04 D I b) 6 0 0 5,861 0 0 0 1 788,8 0 0 17.04 D I b) 7 0 0 6,105 0 0 0 1 863,2 0 0 17.04 D I b) 8 0 0 6,495 0 0 0 1 982,3 0 0 17.04 D II a) 0 0 6,787 0 0 0 2 488,8 0 0 17.04 D II a) (,3) 0 0 5,591 0 0 0 2 001,7 0 0 17.04 D II b) 1 0 0 6,388 0 0 0 2 367,1 0 0 17.04 D II b) 1 H / 0 0 5,192 0 0 0 1 880,0 0 0 17.04 D II b) 2 0 0 7,707 0 0 0 2 769,6 0 0 17.04 D II b) 2 (13) 0 0 6,511 0 0 0 2 282,5 0 0 17.04 D II b) 3 0 0 7,758 0 0 0 2 680,8 0 0 17.04 D II b) 3 (13) 0 0 6,861 0 0 0 2 315,5 0 0 17.04 D II b) 4 0 0 7,107 0 0 0 2 335,9 0 0 17.04 D II b) 4 ( 13) 0 0 6,628 0 0 0 2 141,0 0 0 18.06 B I 0 0 3,512 0 0 0 1 255,5 0 0 18.06 B II a) 0 0 6,072 0 0 0 2 333,7 0 0 18.06 B II a) (,s) 0 0 5,239 0 0 0 1 994,2 0 ' 0 18.06 B II b) 0 0 8,527 0 0 0 3 333,5 0 0 18.06 B II b) (15) 0 0 7,259 0 0 0 2 816,9 0 ¢ 0 18.06 C I 0 0 5,967 0 0 0 2 280,5 0 0 18.06 C I H 0 0 4,652 0 0 0 1 744,7 0 0 18.06 C II a) 1 0 0 3,077 0 0 0 939,0 0 0 18.06 C II a) 2 0 0 3,761 0 0 0 1 147,7 0 0 18.06 C II b) 1 0 0 6,011 0 0 0 2 064,2 0 0 18.06 C II b) 1 H 0 0 5,354 0 0 0 1 796,3 0 0 18.06 C II b) 2 0 0 7,034 0 0 0 2 480,8 0 0 18.06 C II-b) 2 0 3) 0 0 6,078 0 0 0 2 091,1 0 0 18.06 C II b) 3 0 0 7,920 0 0 0 2 876,3 0 0 18.06 C II b) 3 (13) 0 0 6,605 0 0 0 2 340,5 0 0 18.06 C II b) 4 0 0 9,147 0 0 0 3 376,3 0 0 18.06 C II b) 4 (I3) 0 0 7,474 0 0 0 2 694,3 0 0 18.06 D I a) (') 0 0 13,302 3,190 6 705 28,62 5 345,2 596,60 0 18.06 D I b) (') (8) 0 0 13,302 3,190 6 705 28,62 5 345,2 596,60 0 18.06 D II a) 1 0 0 6,692 0 0 0 2 376,4 0 0 18.06 D II a) 1 (l3) 0 0 5,736 0 0 0 1 986,7 0 0 18.06 D II a) 1 H 0 0 6,113 0 0 0 2 140,3 0 0 18.06 D II a) 2 (8) 0 0 6,692 0 0 0 2 376,4 0 0 18.06 D II a) 2 (8) (") 0 0 5,736 0 0 0 1 986,7 0 0 18.06 D II a) 2 (8) ( l5) 0 0 6,113 0 0 0 2 140,3 0 0 7. 8 . 87 Official Journal of the European Communities No L 218/27 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg ] £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 18.06 D II b) 1 0 0 18,073 4,337 9 124 39,02 7 290,9 769,55 0 18.06 D II b) 1 (13) 0 0 12,993 3,116 6 551 27,99 5 220,7 581,44 0 18.06 D II b) 1 (1S) 0 0 14,994 3,597 7 564 32,33 6 036,3 655,54 0 18.06 D II b) 2 ( ,0) 0 0 10,717 2,534 5 286 22,59 3 980,6 482,72 0 18.06 D II b) 2 (") 0 0 8,685 0 0 0 3 152,5 0 0 18.06 D II b) 2 (12) 0 0 18,073 4,337 9 124 39,02 7 290,9 769,55 0 18.06 D II b) 2 H 0 0 12,993 3,116 6 551 27,99 5 220,7 581,44 0 18.06 D II b) 2 (15) 0 0 14,994 3,597 7 564 32,33 6 036,3 655,54 0 18.06 D II c) 1 (2) 18.06 D II c) 2 (2) 19.02 B II a) 4 aa) (&lt;) 0 0 2,131 0 0 0 650,3 0 0 19.02 B II a) 5 aa) ( «) 0 0 3,218 0 0 0 982,2 0 ,0 19.03 A 0 0 0 4,525 0 0 0 1 381,0 0 0 19.03 B I 0 0 0 4,525 0 0 0 1 381,0 0 0 19.03 B II 0 0 0 3,821 0 ­ 0 0 1 166,3 0 0 19.04 0 0 2,951 0 0 0 900,7 0 0 19.08 B I a) 0 0 3,419 0 0 0 1 043,3 0 0 19.08 B I b) 0 0 6,154 0 0 0 1 878,0 0 o 19.08 B II a) 0 0 0 0 0 0 0 0 0 19.08 B II b) 1 0 0 2,801 0 0 0 855,1 0 0 19.08 B II b) 2 0 0 6,693 0 0 0 2 439,7 0 0 19.08 B II b) 2 H 0 . 0 4,124 0 0 0 1 393,9 0 « 0 19.08 B II c) 1 0 0 3,485 0 0 0 1 063,7 0 0 19.08 B II c) 2 0 0 7,377 0 0 0 2 648,3 0 0 19.08 B II c) 2 ( 13) 0 0 4,808 0 0 0 1 602,5 0 0 19.08 B II d) 1 0 0 4,511 0 0 0 1 376,7 0 0 19.08 B II d) 2 0 0 8,403 0 0 0 2 961,3 0 0 19.08 B II d) 2 (&gt; 3) 0 0 5,834 0 0 0 1 915,5 0 0 19.08 B III a) 1 0 0 0 0 0 0 583,4 0 0 19.08 B III a) 2 0 0 6,778 0 0 0 2 564,1 0 0 19.08 B III a) 2 ( 13) 0 0 3,566 0 0 0 1 256,9 0 0 19.08 B III b) 1 0 0 2,938 0 0 0 896,4 0 0 19.08 B III b) 2 0 0 6,830 0 0 0 2 481,0 0 0 v 19.08 B III b) 2 H 0 0 4,261 0 0 0 1 435,2 0 0 19.08 B III c) .1 0 0 4,647 0 0 0 1 418,1 0 0 19.08 B III c) 2 0 0 7,787 0 0 0 2 773,3 0 0 19.08 B III c) 2 ( ,3) 0 0 5,218 0 0 0 1 727,5 0 0 19.08 B IV a) 1 0 0 2,731 0 0 0 833,4 0 0 19.08 B IV a) 2 0 0 5,326 0 0 0 1 889,8 0 0 19.08 B IV a) 2 ( 13) 0 0 3,613 0 0 0 1 192,6 0 0 19.08 B IV b) 1 0 0 3,484 0 0 0 1 063,1 0 0 19.08 B IV b) 2 0 0 6,858 0 0 0 2 489,8 0 0 19.08 B IV b) 2 ( 13) 0 0 4,289 0 0 0 1 444,0 0 0 19.08 B V a) 0 0 3,277 0 0 0 1 000,1 0 0 19.08 B V b) 0 0 3,688 0 0 0 1 125,4 0 0 21.07 C I 0 0 3,512 0 0 0 1 255,5 0 0 21.07 C II a) 0 0 6,072 0 0 0 2 333,7 0 0 21.07 C II a) H 0 0 5,239 0 0 0 1 994,2 0 0 21.07 C II b) 0 0 8,527 0 0 0 3 333,5 0 0 21.07 C II b) H 0 0 7,259 0 0 0 2 816,9 0 0 21.07 D I a) 1 0 0 16,223 3,900 8 209 35,04 6 604,1 722,97 0 21.07 D I a) 2 0 0 18,412 4,426 9 321 39,86 7 498,8 778,52 0 21.07 D I b) 1 0 0 0 0 0 0 587,0 0 0 21.07 D I b) 2 0 0 2,250 0 0 0 916,5 0 0 21.07 D I b) 3 0 0 16,366 3,934 8 285 35,43 6 665,6 692,01 0 No L 218/28 Official Journal of the European Communities 7. 8 . 87 \ Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/100 kg Pta/100 kg Esc/ 100 kg 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) n 21.07 G I c) 1 0 0 0 0 0 0 521,7 0 0 21.07 G I d) 1 0 0 3,077 0 0 0 939,0 0 0 21.07 G I e) 1 0 0 5,470 0 0 0 1 669,3 0 0 21.07 G I f) 0 0 6,495 0 0 0 1 982,3 0 0 21.07 G II a) 1 (8) O 0 0 4,092 0 0 0 1 666,4 0 0 21.07 G II a) 1 (8) O H 0 0 2,896 0 0 0 1 179,3 0 0 21.07 G II a) 1 (8) (9) (15) 0 0 3,367 0 0 0 1 371,2 0 0 21.07 G II a) 2 aa) (8) (9) 0 0 5,184 0 0 0 1 999,8 0 . 0 21.07 G II a) 2 aa) (8) (9) (13) 0 0 3,988 0 0 0 1 512,7 0 0 21.07 G II a) 2 aa) (8) (9) (15) 0 0 4,459 0 0 0 4 1 704,6 0 0 21.07 G II a) 2 bb) (8) (9) 0 0 5,730 0 0 0 2 166,4 0 0 21.07 G II a) 2 bb) (8) (9) (13) 0 0 4,534 0 0 0 1 679,3 0 0 21.07 G II a) 2 bb) (8) (9) (15) 0 0 5,005 0 0 0 1 871,2 0 0 21.07 G II a) 2 cc) (8) (9) 0 0 6,277 0 0 0 2 333,1 0 0 21.07 G II a) 2 cc) (8) (9) (13) 0 0 5,081 0 0 0 1 846,0 0 0 21.07 G II a) 2 cc) (8) (9) (15) 0 0 5,552 0 0 0 2 037,9 0 0 21.07 G II b) 1 (8) (9) 0 . 0 5,049 0 0 0 1 958,5 0 0 21.07 G II b) 1 (8) (9) (13) 0 0 3,853 0 0 0 1 471,4 0 0 21.07 G II b) 1 (8) (9) H 0 0 4,324 0 0 0 1 663,3 0 0 21.07 G II b) 2 aa) (8) (9) 0 0 5,868 0 0 0 2 208,5 0 0 21.07 G II b) 2 aa) (8) (9) (13) 0 0 4,672 0 0 0 1 721,4 0 0 21.07 G II b) 2 aa) (8) (9) ( ,5) 0 0 5,143 0 0 0 1 913,3 0 0 21.07 G II b) 2 bb) (8) (9) 0 0 6,414 0 0 0 2 375,1 0 0 21.07 G II b) 2 bb) (8) (9) (13) 0 0 5,218 0 0 0 1 888,0 0 0 21.07 G II b) 2 bb) (8) (9) (1S) 0 0 5,689 0 0 0 2 079,9 0 0 21.07 G II c) 1 (8) (9) 0 0 5,801 0 0 0 2 188,1 0 0 21.07 G II c) 1 (8) O (13) 0 0 4,605 0 0 0 1 701,0 0 0 21.07 G II c) 1 (8) (9) ( ,5) 0 0 5,076 0 0 0 1 892,9 0 0 21.07 G II c) 2 aa) (8) (9) 0 0 6,893 0 0 0 2 521,5 0 0 21.07 G II c) 2 aa) (8) (9) (13) 0 0 5,697 0 0 0 2 034,4 0 0 21.07 G II c) 2 aa) (8) (9) (15) 0 0 6,168 0 0 0 2 226,3 0 0 21.07 G II c) 2 bb) (8) (9) 0 0 7,303 0 . 0 0 2 646,5 0 0 21.07 G II c) 2 bb) (8) (9) ( 13)  0 0 6,107 0 0 0 2 159,4 0 0 21.07 G II c) 2 bb) (8) (9) (15) 0 0 6,578 0 0 0 2 351,3 0 0 21.07 G II d) 1 0 0 7,169 0 0 0 2 605,4 0 0 21.07 G II d) 1 H 0 0 5,973 0 0 0 2 118,3 0 0 21.07 G II d) 1 ( 15) 0 0 6,444 0 . 0 0 2 310,2 0 0 21.07 G II d) 2 0 0 8,125 0 0 0 2 897,1 0 0 21.07 G II d) 2 (13) 0 0 6,929 0 0 0 2 410,0 0 0 21.07 G II d) 2 (,J) 0 0 7,400 0 0 0 2 601,9 0 0 21.07 G II e) 0 0 9,220 0 0 0 3 231,4 0 0 21.07 G II e) (13) 0 0 8,024 0 0 0 2 744,3 0 0 21.07 G II e) H 0 0 8,495 0 0 0 2 936,2 0 0 21.07 G III a) 1 0 0 8,183 0 0 0 3 332,8 0 0 21.07 G III a) 1 (13) 0 0 5,792 0 0 0 2 358,6 0 0 21.07 G III a) 1 (15) 0 0 6,734 0 0 0 2 742,4 0 0 21.07 G III a) 2 aa) 0 0 9,275 0 0 0 3 666,2 0 0 21.07 G III a) 2 aa) (13) 0 0 6,884 0 0 0 2 692,0 0 0 21.07 G III a) 2 aa) ( ,5) 0 0 7,826 0 0 0 3 075,8 0 0 21.07 G III a) 2 bb) 0 0 9,821 0 5 105 0 3 832,8 0 0 21.07 G III a) 2 bb) ( ,3) 0 0 7,430 0 0 0 2 858,6 0 0 21.07 G III a) 2 bb) (1S) 0 0 8,372 0 0 0 3 242,4 0 0 7. 8 . 87 Official Journal of the European Communities No L 218/29 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg Pta/100 kg Esc/100 kg 21.07 G III b) 1 0 0 9,140 0 0 0 3 624,9 0 0 21.07 G III b) 1 (&gt; 3) 0 0 6,749 0 0 0 2 650,7 0 0 21.07 G III b) 1 (1S) 0 0 7,691 0 0 0 3 034,5 0 0 21.07 G III b) 2 0 0 9,959 0 5 105 0 3 874,9 0 o , 21.07 G III b) 2 ( 13) 0 0 7,568 0 0 0 2 900,7 0 * 0 21.07 G III b) 2 (1S) 0 0 8,510 0 0 0 3 284,5 0 0 21.07 G III c) 1 0 0 9,892 0 4 945 0 3 854,5 0 0 21.07 G III c) 1 (&gt; 3) 0 0 7,501 0 0 0 2 880,3 0 0 21.07 G III c) 1 (1S) 0 0 8,443 0 0 0 3 264,1 0 0 21.07 G III c) 2 0 0 10,848 2,578 5 506 23,06 4 146,2 472,17 0 21.07 G III c) 2 0 3) 0 0 8,457 0 0 0 3 172,0 0 0 21.07 G III c) 2 (15) 0 0 9,399 0 0 0 3 555,8 0 0 21.07 G III d) 1 0 0 11,260 2,672 5 587 23,88 4 271,8 500,33 0 21.07 G III d) 1 (13) 0 0 8,869 0 0 0 3 297,6 0 0 21.07 G III d) 1 (1S) 0 0 9,811 0 4 853 0 3 681,4 0 0 21.07 G III d) 2 0 0 11,670 2,766 5 827 24,70 4 396,8 517,66 0 21.07 G III d) 2 (13) 0 0 9,279 0 0 0 3 422,6 0 0 21.07 G III d) 2 (1S) 0 0 10,221 0 5 093 0 3 806,4 464,01 0 21.07 G III e) 0 0 12,285 2,907 6 069 25,94 4 584,8 551,77 0 21.07 G III e) (13) 0 0 9,894 0 4 858 0 3 610,6 463,24 o 21.07 G III e) (,5) 0 0 10,836 2,559 5 335 22,79 3 994,4 498,12 0 21.07 G IV a) 1 0 0 12,275 2,951 6 214 26,57 4 999,2 519,01 0 21.07 G IV a) 1 (13) 0 0 8,689 0 0 0 3 537,9 0 0 21.07 G IV a) 1 H 0 0 10,101 0 5 113 0 4 113,6 0 0 21.07 G IV a) 2 0 0 13,367 3,201 6 855 28,76 5 332,6 565,22 0 21.07 G IV a) 2 (13) 0 0 9,781 0 5 039 0 3 871,3 0 0 21.07 G IV a) 2 (15) 0 0 11,193 2,678 5 754 24,05 4 447,0 484,74 0 21.07 G IV b) 1 0 0 13,232 3,170 6 663 28,49 5 291,3 567,02 0 21.07 G IV b) 1 (13) 0 0 9,646 0 4 847 0 3 830,0 0 0 21.07 G IV b) 1 (l5) 0 0 11,058 2,647 5 562 23,78 4 405,7 486,54 0 21.07 G IV b) 2 0 0 13,934 3,331 7 075 29,90 5 505,6 596,73 0 21.07 G IV b) 2 (&gt; 3) 0 0 10,348 0 5 259 0 4 044,3 463,94 0 21.07 G IV b) 2 (1S) 0 0 11,760 2,808 5 974 25,19 4 620,0 516,25 0 21.07 G IV c) 0 0 13,984 3,343 7016 29,99 5 520,9 604,74 0 21.07 G IV c) 0 3) 0 0 10,398 0 5 200 0 4 059,6 471,95 0 21.07 G IV c) (1S) 0 0 11,810 2,820 5915 25,28 4 635,3 524,26 0 21.07 G V a) 1 0 0 , 18,412 4,426 9 321 39,86 7 498,8 778,52 0 21.07 G V a) 1 (13) 0 0 13,033 3,133 6 596 28,18 5 306,9 579,33 0 21.07 G V a) 1 (1J) 0 0 15,152 3,642 7 670 32,78 6 170,4 657,80 0 21.07 G V a) 2 0 0 18,685 4,489 9 481 40,41 7 582,1 790,07 0 21.07 G V a) 2 (13) 0 0 13,306 3,196 6 756 28,73 5 390,2 590,88 0 21.07 G V a) 2 ( ») 0 0 15,425 3,705 7 830 33,33 6 253,7 669,35 0 21.07 G V b) 0 0 19,096 4,583 9 642 41,23 7 707,5 , 812,81 0 21?07 G V b) (13) 0 0 13,717 3,290 6 917 29,55 5 515,6 613,62 0 21.07 G V b) H 0 0 15,836 3,799 7 991 34,15 6 379,1 692,09 v ,0 21.07 G VI to IX 0 29.04 C III a) 1 0 0 3,153 0 0 0 962,2 0 0 29.04 C III a) 2 0 0 6,154 0 0 0 1 878,0 0 0 29.04 C III b) 1 0 0 4,491 0 0 0 1 370,6 0 0 29.04 C III b) 2 0 0 8,752 0 0 0 2 670,9 0 565,78 35.05 A 0 0 3,464 0 0 0 1 057,3 0 0 38.19 T I a) 0 0 3,153 0 0 0 962,2 0 0 38.19 T I b) 0 0 6,154 0 0 0 1 878,0 0 0 38.19 T II a) 0 0 4,491 0 0 0 1 370,6 0 0 38.19 T II b) 0 0 8,752 0 0 0 2 670,9 0 565,78 No L 218/30 Official Journal of the European Communities 7. 8 . 87 (') In the case of goods not containing added whey, lactose, casein or caseinates, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed milk contained in such goods . However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above, the latter shall be applied. (2) Amounts applicable as appropriate on goods falling within subheading 21.07 G VI to IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (*) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk products, contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . 0 These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less. (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates, no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and saugar indi ­ cated in the Annex to Regulation (EEC) No 3034/80, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have (been added to the product. However, if compensatory amounts have* to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (8) shall not apply to goods in imme ­ diate packings of a net capacity of 1 kg or less. ( I0) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats, more than 6,5 % but less than 1 5 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces. (") Amount aplicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (12) Amount applicable to products other than those falling under notes (l0), (") above and (u) and (15) below. (13) Amount applicable to products other than those falling under note (1S) below, if they contain reduced-price butter under the Regulations given in note (*) to Part 5 of this Annex. (I5) Amount applicable to ice-cream and to preparations for making ice ­ cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (*) to Part 5 of this Annex. 7. 8 . 87 P A R T 9 PR O D U C TS TO W H IC H R EG U LA TI O N (E EC ) N o 42 6/ 86 R EL A TE S M on et ar y co m pe ns at or y am ou nt s (pe r 10 0 kg su ga r co nt en t) l P os it iv e N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y N et he rl an ds Be lg iu m / Lu xe m bo ur g D en m ar k U ni te d K in gd om Ir el an d Ita ly F ra nc e G re ec e Sp ai n Po rtu ga l DM /1 00 kg Fl /1 00 kg B fr s/ Lf rs / 10 0 kg D kr /1 00 kg £/ 10 0 kg £ Irl /1 00 kg Li t/ 10 0 kg FF /1 00 kg D r/ 10 0 kg Pt a/ 10 0 kg Es c/ 10 0 kg ex 20 .0 5 B I Ja m s an d m ar m al ad es of cit ru s fru it w ith a su ga r co nt en t ex ce ed in g 50 % by w ei gh t 3, 79 9 1 15 9, 3 ex 20 .0 5 C I O th er w ith a su ga r co nt en t ex ce ed in g 50 % by we ig ht I \ 3, 79 9 1 15 9, 3 Official Journal of the European Communities No L 218/31 P A R T 10 No L 218/32 O L IV E O IL S E C T O R M on et ar y co m pe ns at or y am ou nt s P os it iv e N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y N et he rl an ds Be lg iu m / Lu xe m bo ur g D en m ar k U ni te d K in gd om Ir el an d Ita ly F ra nc e G re ec e Sp ai n Po rtu ga l DM /1 00 kg Fl /1 00 kg B fr s/ Lf rs / 10 0 kg D kr /1 00 kg £/ 10 0 kg £ Irl /1 00 kg Li t/ 10 0 kg FF /1 00 kg D r/ 10 0 kg Pt a/ 10 0 kg Es c/ 10 0 kg I 1. Ol iv e oi lp ut up in bu lk or in im m ed ia te co nt ai ne rs w it h a ne t co nt en t of m or e th an 5 lit re s (a) : ¢ 15 .07 A I a) I I I I I I I I 22 ,4 76 1, 78 7 I I \ 10 49 6, 1 I 3 05 3, 74 15 .07 A I b) I l I l I I 20 ,1 70 1, 60 3 I I l 9 41 9, 1 I 2 71 5, 83 15 .07 A I c) I I I I I I I l I 8, 47 9 0, 67 4 I I l 3 95 9, 8 I 1 00 3, 06 15 .07 A II a) I l l 20 ,9 77 1, 66 7 I l l 9 79 5, 9 2 82 4, 43 15 .07 A II b) 2. O liv e oi l pu t up in im m e ­ di ate pa ck in gs of a ne tc ap a ­ ci ty of 5 lit re s or les s (a) : I 10 ,1 76 0, 80 9 4 75 1, 8 1 20 3, 67 15 .07 A I a) I I l I 14 ,1 15 1, 12 2 I l 6 59 1, 5 \ 3 05 3, 74 15 .07 A I b) I I l I 11 ,8 09 0, 93 9 I l 5 51 4, 5 2 71 5, 83 15 .07 A I c) I \ \ l I 0, 11 8 0, 00 9 I l 55 ,2 1 00 3, 06 15 .07 A II a) I \ \ ' I 12 ,6 16 1, 00 3 \ l 5 89 1, 3 2 82 4, 43 15 .07 A II b) v I I l 1, 81 4 0, 14 4 84 7, 2 \ 1 20 3, 67 Official Journal of the European Communities (a) Fo r im po rts of ol iv e oi l fro m th ird co un tri es ,t he ap pl ica bl e am ou nt is in di ca te d un de r po in t 2, irr es pe cti ve of pa ck ag in g. 7. 8 . 87 7. 8 . 87 Official Journal of the European Communities No L 218/33 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal _ 1,106 _ 1,038 1,010 1,395 1,020 1,026  Milk and milk products 0,986 0,986 1,182   1,038 1,035 1,395 1,035 1,026   Pigmeat 0,987 0,982 1,171   1,051  1,463 1,028 1,060   Sugar    1,199   1,038 1,035 1,297 , 1,036 1,037 1,052  Cereals 0,990 ' 0,990 1,199   1,048 1,035 1,297 1,036 1,037   Eggs and poultry and albumins   1,147  ;    1,322     Wine  I-II -\ 1,032 1,028 1,443  1,051   Processed products (Regulation (EEC) No 3033/80) :  to be applied to charges   1,182   1,038 1,035 1,395 1,035 1,026 1,052  to be applied to refunds :  cereals 0,990 0,990 1,199 1,048 1,035 1,297 1,036 1,037  milk 0,986 0,986 1,182   1,038 1,035 1,395 1,035 1,026   sugar   1,199   1,038 1,035 1,297 1,036 1,037   Jams and marmalades (Regula ­ tion (EEC) No 426/86)   . 1,199   ' 1,297  Olive oil sector   1,157     1,393 1,010  1,095